Citation Nr: 1040753	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  04-42 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
other than posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 29, 1979, to April 2, 1979.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2004 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In a decision in October 2008 decision, the Board determined that 
new and material evidence had been presented to reopen the claim 
of service connection for a psychiatric disorder other than 
posttraumatic stress disorder, and remanded the claim for 
additional development.  Also in its decision, the Board denied 
the claim of service connection for posttraumatic stress 
disorder.  

After completion of the requested development, to include a VA 
examination, the case was returned to the Board for further 
appellate consideration.  Thereafter, the Board in May 2010 
requested a VA medical expert opinion concerning the claim, 
pursuant to 38 C.F.R. § 20.901.  The opinion has been received, 
and the Veteran has been provided a copy of the opinion.  In 
response, he has declined to submit any additional argument or 
evidence.  The Board now proceeds to adjudicate the claim.


FINDING OF FACT

The evidence clearly and unmistakably establishes that the 
Veteran's current psychiatric disorder, diagnosed as 
schizoaffective disorder, preexisted service and that the current 
psychiatric disorder was neither irreversibly worsened nor 
permanently increased as a result of his military service.





CONCLUSION OF LAW

A psychiatric disorder, diagnosed as schizoaffective disorder, 
preexisted service and was not aggravated by service, rebutting 
the presumption of soundness.  38 U.S.C.A. §§ 1111, 1131, 1153 
(West 2002); 38 C.F.R. § 3.304(b) (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).






The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004 and in March 2006.  In addition to 
notifying the Veteran of the evidence required to reopen the 
claim of service connection, which was reopened by the Board, he 
was notified of the evidence needed to substantiate the 
underlying claim of service connection, namely, evidence of 
current disability; evidence of an injury or disease in service 
or event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  The Veteran was also notified that 
VA would obtain service records, VA records, and records of other 
Federal agencies and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the provisions for the effective 
date of the claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication VCAA notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of 
the claim).  

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated, as 
evidenced by the supplemental statement of the case in January 
2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran was afforded the opportunity 
to appear at a personal hearing, but he declined a hearing.  The 
RO obtained the service personnel and treatment records, VA 
records, records from the Social Security Administration, and 
private medical records identified by the Veteran such as those 
from Parkland Memorial Hospital in Dallas, Texas.  He has not 
identified any additional records for the RO to obtain on his 
behalf.

VA has conducted medical inquiry in an effort to substantiate the 
Veteran's claim.  38 U.S.C.A. § 5103A(d).  The Veteran was 
afforded a VA examination in March 2009, but the opinion was 
inadequate, and in May 2010, in accordance with 38 U.S.C.A. 
§ 7109 and 38 C.F.R. § 20.901, the Board requested a medical 
expert opinion from a specialist in psychiatry from the Veterans 
Health Administration (VHA).    

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including a psychosis, if manifest to a compensable degree within 
the year after active service.  38 U.S.C.A. § 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during peacetime 
service after December 31, 1946, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on the entrance examination.  38 U.S.C.A. § 
1111.  The presumption of soundness is rebuttal by clear and 
unmistakable evidence that the disability pre- existed service 
and was not aggravated by service.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

II.  Facts

The Veteran served on active duty from January 1979 to April 
1979.  Prior to service, private medical records from Parkland 
Memorial Hospital in Dallas show that in December 1978 the 
Veteran was hospitalized for psychiatric evaluation after he was 
arrested for disturbing the peace.  His history at that time 
included several weeks of disturbing behavior and a couple months 
of behavior marked by demands, hyperactivity, and threats.  The 
admission diagnoses were borderline personality disorder and 
schizoaffective disorder, and the final diagnoses were paranoid 
personality disorder and acute psychotic episode.  The Veteran 
was discharged from the hospital in January 1979, just 17 days 
before he entered the service.




The service treatment records show that at the time of the 
entrance examination the Veteran denied having had a nervous 
condition.  The service records do not show any complaint, 
finding, history, treatment, or diagnosis of a psychiatric 
illness.  The service personnel records show that the Veteran was 
discharged from service in April 1979 due to marginal or 
substandard performance, that is, he failed to follow 
instructions, his attitude and performance were substandard, and 
he was a disruptive influence on his peers.  

After service, private medical records show that in May 1989 the 
Veteran has stated that he was discharged from service due to 
fighting.  In January 1990, he stated he was sexually abused 
before service.  

In a statement in December 2004, the Veteran stated that he was 
beaten up by his platoon sergeant in service, that he was 
threatened with physical assault and rape on several occasions 
while in basic training, and that he was abused by his superiors.  
In a statement in October 2006, he stated that his platoon 
sergeant yelled at him and threatened him with physical assault.  

VA and private medical records, covering the period from February 
1984 to July 2007, document numerous psychiatric diagnoses to 
include manic depression, schizoaffective disorder, bipolar 
disorder, organic affective disorder, and schizophrenia.  VA 
records show that the Veteran was hospitalized for psychiatric 
treatment in April 1999.  His history at that time included 
diagnoses of schizoaffective disorder, bipolar disorder, and 
borderline personality disorder.  He was discharged from the 
hospital in July 1999 with a diagnosis of organic affective 
disorder.  In November 1999, he entered VA vocational 
rehabilitation, at which time the diagnoses were bipolar disorder 
and depression.  

In May 2005, a VA psychologist expressed the opinion that the 
Veteran most likely had a preexisting condition that was made 
worse by his military experience.  The psychologist was to review 
copies of the Veteran's service medical records to see if a 
description of his mental health problems were present.  


In September 2005, the same psychologist reviewed paperwork 
brought in the Veteran, pertaining to his claim of service 
connection for mental illness.  The psychologist remarked that 
the Veteran appeared not to need documentation to support his 
claim. 

Private records show numerous inpatient admissions.  For example, 
in February 1984 and in August 1984, the diagnosis was manic 
depression; in September 1985 and June 1986, the diagnosis was 
bipolar disorder; in October 1986, the diagnosis was antisocial 
personality disorder; in May 1987, the diagnosis was atypical 
psychosis; in August 1988, the diagnosis was schizophrenia; in 
April 1989, the diagnosis was schizophrenia; in June 1992, the 
diagnosis was bipolar disorder and rule out schizoaffective 
disorder; in October 2003, the diagnosis was paranoid 
schizophrenia; and January 1990, the diagnosis was schizophrenia. 

In March 2009, the Veteran underwent a VA examination to 
determine whether it was at least as likely as not that his 
current psychiatric illness was related to service.  Following 
examination, the Veteran was diagnosed with schizoaffective 
disorder, bipolar type, and history of polysubstance abuse, 
currently in remission.  The examiner stated that an opinion 
regarding the onset of the current psychiatric illness could not 
be given without resort to speculation.  The examiner did not 
furnish a full explanation as to why an opinion could not be 
expressed without resorting to speculation.

In view of unresolved questions presented in the case, in May 
2010, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. 
§ 20.901, the Board requested a medical expert opinion from a 
specialist in psychiatry from the Veterans Health Administration 
(VHA).  The following questions were posed:

1.  Do the records of private psychiatric hospitalization 
before service from December 1978 to January 1979 clearly 
and unmistakably support a conclusion, considering accepted 
medical principles, that the Veteran had a psychiatric 
disorder that pre-existed his entrance into service in 
January 1979?  

a).  If there was a pre-existing psychiatric disorder, is 
the current psychiatric illness, diagnosed as 
schizoaffective disorder, bipolar type, a progression of 
the pre-service pathology, a correction of an error in the 
prior diagnosis, or development of a new and separate 
illness? 

b).  And, if there is a current psychiatric disorder 
related to the pre-existing psychiatric disorder, was there 
a permanent increase in pre-existing psychiatric disorder, 
that is, an irreversible worsening of the psychiatric 
disorder beyond the natural clinical course and character 
of the condition as contrasted to a temporary worsening of 
symptoms, considering that no psychiatric symptoms were 
documented during service, although the Veteran was 
separated from service because he did not adjust to the 
military, and after service the first post-service 
documentation of psychiatric symptoms was in 1984, five 
years later?

Alternatively, 

2.  If there was no pre-existing psychiatric disorder, is 
it at least as likely as not that the current psychiatric 
illness, diagnosed as schizoaffective disorder, bipolar 
type, had onset in service from January 1979 to April 1979, 
considering that no psychiatric symptoms were documented 
during service, although the Veteran was separated from 
service because he did not adjust to the military, and 
after service the first post-service documentation of 
psychiatric symptoms was in 1984, five years later?

In a report in June 2010, the VHA psychiatrist concluded that the 
Veteran's present diagnosis of schizoaffective disorder with 
mixed manic and depressive phases (bipolar type) was correct.  
With a discussion of the clinical findings prior to, during, and 
after service, the VHA psychiatrist expressed the opinion that 
the Veteran's current diagnosis clearly and unmistakably existed 
prior to his entrance into service and was neither irreversibly 
worsened nor permanently increased as a result of his military 
service.  


The VHA psychiatrist stated that the current diagnosis was a 
correction of the diagnosis before service.  The VHA psychiatrist 
explained that the fact that there was no documentation of 
psychiatric symptoms during the Veteran's brief period of 
military service "speaks more to a possible therapeutic 
[emphasis in original] effect that the military may have had" on 
him.  

The VHA psychiatrist stated that as unacceptable as the Veteran's 
performance was in the Army, it may have been better than that 
which he was able to achieve living out on the street, because he 
may have been able to maintain a more stable mental status in the 
"firmly structured milieu of boot camp" than out on the street.  
The VHA psychiatrist explained how it was not accurate to assume 
the Veteran did not manifest any psychiatric symptoms for five 
years after his military discharge, and discussed that it was the 
expected course of the Veteran's type of psychiatric disorder to 
have a remitting, relapsing, and general decline in functioning, 
which was not curable but subject to mitigation with medication 
and therapy.  

III.  Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the 
record does not show, that the claimed disability was the result 
of participation in combat with the enemy, and the combat 
provisions of 38 U.S.C.A. § 1154(b) do not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).





Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).

IV.  Analysis

The Veteran argues that the preexisting psychiatric disorder was 
aggravated by service and, alternatively, that the current 
psychiatric disorder resulted from service. 

As a psychiatric disorder was not documented on the military 
entrance examination, the Veteran was presumed to have been in 
sound condition upon entry to service.  38 U.S.C.A. § 1111; 38 
C.F.R. § 3.304(b).

The standard for rebutting the presumption of soundness requires 
that VA show by clear and unmistakable evidence that the 
Veteran's psychiatric disorder both preexisted service and was 
not aggravated by service.  38 C.F.R. § 3.304(b).




On the basis of the private records showing the Veteran's 
psychiatric hospitalization from December 1978 to January 1979 
for bizarre and threatening behavior for several months, and the 
medical opinion of June 2010 wherein the VHA psychiatrist 
concluded that the private records, dated prior to service, 
supported a the conclusion that the Veteran's current psychiatric 
disorder preexisted his entrance into service, and this evidence 
clearly and unmistakably establishes that the current 
schizoaffective disorder preexisted service.  38 U.S.C.A. § 1111; 
38 C.F.R. §3.304(b).  

The remaining question is whether the preexisting condition was 
aggravated by service.  The burden is on VA to rebut by clear and 
unmistakable evidence that the preexisting disability was not 
aggravated by service.  

On the question of aggravation, there is evidence for and against 
the claim.  

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is within 
the Board's province as finder of fact.  The guiding factors in 
evaluating the probative value of a medical opinion include 
whether the opinion is based upon sufficient facts, and whether 
the expert applied valid medical analysis to the significant 
facts of the case in order to reach the conclusion submitted in 
the opinion.  Nieves- Rodriguez, 22 Vet. App. 295, 302-3 (2008).  

As for the favorable opinion, in May 2005, a VA psychologist 
expressed the opinion that the Veteran most likely had a 
preexisting condition that was made worse by his military 
experience.  The psychologist was to review copies of the 
Veteran's service medical records to see if a description of his 
mental health problems were present.  In September 2005, the same 
psychologist reviewed paperwork brought in the Veteran, 
pertaining to his claim of service connection for mental illness.  
The psychologist remarked that the Veteran appeared not to need 
documentation to support his claim. 



In this case, VA psychologist's opinion was dependent on a review 
of the Veteran's service treatment records.  Although the VA 
psychologist later reviewed "paperwork" brought in by the 
Veteran, it is not shown that the paperwork included the service 
treatment records and, even if the service treatment records were 
included the service treatment records contained no mental health 
evaluation.  Moreover, after a review of the "paperwork," the 
VA psychologist did not offer any opinion as to the value of the 
"review" of the paperwork as it related to the factual and 
legal questions of whether the Veteran's preexisting condition 
was aggravated by his military experience, that is, made 
permanently worse beyond the natural clinical course and 
character of the condition as contrasted to a temporary worsening 
of symptoms.  

The Board therefore concludes that the initial opinion by the VA 
psychologist is at most a mere conclusion without analysis that 
the Board can consider and weigh against the contrary opinion of 
the VHA psychiatrist.  See Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007) (a medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against contrary 
opinions).  For this reason, the opinion has no probative value 
on the material issues of fact and of law as the issues relate to 
whether the Veteran's preexisting condition was aggravated by his 
military experience, that is, whether the preexisting condition 
was made permanently worse beyond the natural clinical course and 
character of the condition as contrasted to a temporary worsening 
of symptoms.  

As for evidence against the claim, the VHA psychiatrist expressed 
the opinion that the Veteran's current psychiatric disorder 
neither irreversibly worsened nor permanently increased in 
disability as a result of his military service.  The VHA 
psychiatrist explained that the fact that there was no 
documentation of psychiatric symptoms during the Veteran's brief 
period of military service suggested a possible therapeutic 
effect that the military may have had even though the Veteran's 
performance was unacceptable.  The VHA psychiatrist also 
explained that the expected course of the Veteran's type of 
psychiatric disorder was to have periods of remission and relapse 
and a general decline in functioning, which was not curable but 
subject to mitigation with medication and therapy. 

As the opinion of the VHA psychiatrist was based on the 
significant facts in the case, namely, evidence of a preexisting 
psychiatric disorder, the service treatments records without 
evidence of psychiatric symptoms, and post-service evidence of 
ongoing psychiatric treatment both private and VA, and as a 
expert in psychiatry applying psychiatric principles to the 
significant facts of the case, the Board places great probative 
weight on the opinion of the VHA psychiatrist on the material 
issues of fact and of law on whether the Veteran's preexisting 
condition was aggravated by his military experience, that is, 
whether the preexisting condition was made permanently worse 
beyond the natural clinical course and character of the condition 
as contrasted to a temporary worsening of symptoms. 

After a review of all the evidence, the Board concludes that 
there is clear and unmistakable evidence that the Veteran's 
preexisting psychiatric disorder was not aggravated by service, 
that is, the preexisting condition did not permanent increase in 
the severity beyond the natural clinical course and character of 
the condition.

To the extent the Veteran argues that his psychiatric disorder 
was aggravated by service, whereas here, the determination 
involves a question of causation, that is, a relationship between 
the preexisting psychiatric disorder and the circumstances of 
service, under certain circumstances, a lay person is competent 
to offer an opinion on a simple medical condition.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competency is a question of fact, which is to be addressed by the 
Board. 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a witness must 
have personal knowledge in order to be competent to testify to a 
matter; personal knowledge is that which comes to the witness 
through the use of the senses.).  




Stated differently, a lay opinion is limited to inferences which 
are rationally based on the Veteran's perception and does not 
require specialized knowledge.

Whether the preexisting psychiatric disorder was aggravated by 
service cannot be determined by the Veteran based on his personal 
knowledge, that is, perceived through the use of the senses.  And 
it is not argued or shown that the Veteran is otherwise qualified 
through specialized, education, training, or experience in 
psychiatry to offer such an opinion.  For this reason, the Board 
finds that the Veteran's lay opinion is not competent evidence to 
establish aggravation.   Moreover schizoaffective disorder is not 
a simple condition, because the diagnosis cannot be determined by 
one's own personal observation, that is, through the use of the 
senses, rather the diagnosis requires that the proponent have 
specialized education, training, or experience in psychiatry.  
38 C.F.R. § 3.159. 

To the extent the Veteran argues that his psychiatric disorder 
had onset during service, although the Veteran is competent to 
describe symptoms of an illness, Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994) (lay testimony is competent as to symptoms of an 
illness, but not as to a particular illness), schizoaffective 
disorder is not a condition under case law that has been found to 
be capable of lay observation.  The determination as to the 
presence or diagnosis of such a disorder therefore is medical in 
nature.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation). 

Also, under certain circumstances, a lay person is competent to 
identify simple medical condition, a contemporaneous medical 
diagnosis, or symptoms that later support a diagnosis or opinion 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno at 469-71 (1994) (a witness must have personal knowledge in 
order to be competent to testify to a matter; personal knowledge 
is that which comes to the witness through the use of the 
senses.).

A diagnosis of schizoaffective disorder is not a simple medical 
condition, because the diagnosis cannot be determined by one's 
own personal observation, that is, through the use of the senses, 
rather the diagnosis requires that the proponent have specialized 
education, training, or experience in psychiatry.  38 C.F.R. 
§ 3.159. 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer a medical diagnosis.  As the Veteran is not competent to 
state that a psychiatric disorder was first present in service, 
the Board rejects the Veteran's statements as competent evidence 
to substantiate the claim.  

Lastly, although the Veteran is competent to relate symptoms that 
later support a diagnosis by a medical professional, the Board 
has rejected the opinion of the VA psychologist on the material 
issues of fact and of law, pertaining to aggravation of a 
preexisting psychiatric disorder.

As there is clearly and unmistakably evidence against the claim, 
and the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

       (The Order follows on the 
page.). 









ORDER

Service connection for a psychiatric disorder, schizoaffective 
disorder, is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


